JOHNSON, Chief Judge.
The State has filed its motion to quash this appeal, or in the alternative, to strike appellant’s brief.
The complete record on appeal is before us, as well as the brief of appellant, and al*702though the State has elected to file its motion as stated supra, we have elected to treat this matter on its merits, rather than consider the State’s motion. Therefore, the State’s motion is denied, as such, but this court is of the opinion, and so holds that there was sufficient competent evidence before the jury to sustain the conviction complained of. Further, we do not find any errors of merit.
The judgment and sentence appealed from is therefore affirmed on the merits.
WIGGINTON and SPECTOR, JJ., concur.